—Appeal by the defendant from a judgment of the Supreme Court, Queens County, rendered July 26, 2000, convicting him of robbery in the first degree, robbery in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Motion by the defendant for summary reversal of the judgment.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
Ordered that the motion is granted, the judgment is summarily reversed, and the indictment is dismissed (see People v Hargroves, 296 AD2d 581 [2002], lv denied 99 NY2d 536 [2002]; People v Strickland, 296 AD2d 584 [2002], lv denied 99 NY2d 540 [2002]).
Ritter, J.P., Feuerstein, Luciano and Cozier, JJ., concur.